                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW MEXICO
                                              Clerk's Minutes
                                    MINUTES FOR FINAL MATTERS
                                  Before the Honorable Robert H. Jacobvitz

__Chris Wilson, Courtroom Deputy
_x_ Patti G. Hennessy, Law Clerk
_x_ I certify that an electronic sound
recording of this proceeding was made.

FTR Recorded Proceeding_x__
Time Commenced: ____1:35 pm _____

12/15/2020 01:30 pm
TESTIMONY _yes_
EXHIBITS _yes_

MATTER/APPEARANCES/CASE NAME/NUMBER:
FH: Plan Confirmation and related motions (Doc. 5)
FH: Dtr's Motion to Strike Withdrawal of Claim -
FH: Creditor’s Motion to Allow Withdrawal of Claim - withdrawn
FH: Dtr's Objection to Claim of CitiMortgage

Dtr: Joel Gaffney
Tr: Tiffany Cornejo, obj#28
CitiMortgage, Inc.: Jason Bousliman, obj#19

Marilyn B. Cavanaugh, Case No. 20-10485-j13


SUMMARY:
Status conference on confirmation set for 1/26/20 at 9:00 a.m. to determine whether a continued
final confirmation hearing will be necessary. CitiMotgage withdrew its Motion for Order
Allowing Withdrawal of Claim (Doc. 33). The Court will grant the Debtor’s Motion to Strike
Withdrawal of Claim; CitiMortgage’s Withdrawal of Claim #9 (Doc. 31) will be stricken. The
Court took under advisement the Debtor’s Objection to Claim of CitiMortgage. Confirmation is
dependent on the ruling on the Objection to Claim. CitiMortgage’s Exhibits 1 -7, and 9 were
admitted by stipulation. CitiMortgage’s Exhibit 8 (copy of attorney invoices, which is different
than the description of Exhibit 8 in the Exhibit List) was also admitted by stipulation. The Court
admitted CitiMortgage’s Exhibit 10 over Debtor’s objection.




Case 20-10485-j13           Doc 58       Filed 12/16/20     Entered 12/16/20 13:41:17 Page 1 of 1
